PTOL-303, Continued
Examiner attempted to contact Applicant’s representative to schedule an interview and discuss the issues presented in the filing of March 31st, 2021, but an interview was not able to be had on the timed basis as required under AFCP. The Examiner has presented in the alternative a discussion of the issues and Examiner’s point of view in interpretation. 
Applicant argues that the previous rejection of new matter is not proper given the drawings showing two openings (one on each side of the top half) which meet with the bottom half inlets. While Examiner appreciates Applicant’s annotated drawings, the precise flow pattern was not disclosed in the originally filed specification. Given the likeness to the cited art of Ikeda, which includes a similar shape in the top half, it’s just as possible the flow pattern is similar. The Examiner has cited the likeness with Ikeda below in annotation:

    PNG
    media_image1.png
    621
    760
    media_image1.png
    Greyscale



See additionally Owczarek (US 6419448) in Figure 8, as screenshotted below:
    PNG
    media_image2.png
    535
    615
    media_image2.png
    Greyscale

As the flow arrows disclose, the fluid exiting hits the top half, but is not required to be limited to the flow that was annotated in Applicant’s arguments. It’s therefore not necessarily the case that the flow must travel how Applicant intends. Further, the top half is an open dome and does not limit “inlets” and “outlets” of the top half (see Owczarek above which similarly includes an “open” top half which is not limited to the plurality of “outlets”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745